DETAILED OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of species I-A (claims 1-6, 8-13, and 15-20) in the reply filed on 08/08/2018 is acknowledged.
Claims 7, 14, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the filed reply.

Claims 2, 3, 9, 10, 16 and 17 have been cancelled by applicant.
	Claims 1, 4-6, 8, 11-13, 15, and 18-20 are currently under examination.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted in the instant application at this time in prosecution.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is maintained from the previous Office action. 
	Independent claims 1, 8, and 15 are directed to a computer-implemented method, a computer program product, and computer system (respectively) for monitoring neural activity data. The recited computer-implemented process (and that carried out by the claimed computer program product and computer system) comprises the computational and mental steps of band-pass filtering a digital signal representing neural activity of a test subject, removing artifacts from the digital signal by averaging the digital signal, preselecting at least some sensors of a plurality of sensors that shown the highest variance in their signal, detecting a brain function pattern by at least one of spindle threshold analysis in the time domain, a power spectrum analysis, and a wavelet analysis in the time-frequency domain, generating a machine learning model using a plurality of detected brain function patterns as a training dataset, and determining whether the neural activity indicates a pain diagnosis based on the learning machine model. Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception 
Further, even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer in the form of a “computer system”, a “processor”, a “memory”, and “computer program instructions”, the claims still amount to a series of mental and computational steps that are directed to a judicial exception. 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in the determination of a whether or not a subject’s neural activity is indicative of a pain diagnosis.  Further, the diagnostic determination itself is the result of an abstract determination produced from the mental and computational analysis performed on a “digital signal” obtained from a “sensor”, per se. Such a result only produces new information and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.
The instant process claims do recite, at high level of generality, the data gathering steps of receiving a “digital signal” that is “obtained using a plurality of sensors gathering data from the subject.” The data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Further, while it is the case that the recited elements of a “a plurality of sensors”, a “computer system”, and a “processor” are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an Id. (quoting Parker v. Flook, 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. With regard to the recited steps of “band-pass filtering the digital signal by frequency filtering the digital signal”, “removing artifacts from the digital signal by averaging the signal”, “preselecting at least some sensors of the plurality of sensors that shown the highest variance in their signal”, “detecting a brain function pattern by at least one of spindle threshold analysis in the time domain, a power spectrum analysis, and a wavelet analysis in the time-frequency domain”, “generating a machine learning model using a plurality of detected brain function patterns as a training dataset”, and “determining whether the neural activity indicates a pain diagnosis based on the learning machine model”, the instant claims only recite the use of general purpose computer elements in the form of a “computer system”, a “processor”, a “memory”, and  “computer program instructions”. In the instant case, the recited use of such general purpose computer elements amounts only applying the identified judicial exception be means of generic computer system. Using generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. 
For these reasons, the instant claims remain directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive.

With regard to the rejection of claims under 35 USC 101, applicant argues that the claims present novel elements directed toward an improvement in the functioning of medical monitoring device technology and as such integrates the identified judicial exception into a practical application. 
This is not persuasive. The instant claims remain directed to a method that collects data using well understood, routine, and conventional data collection procedures, processes said data, and distills out from said data an indication of pain diagnosis. As such, the claims produce new information following the collection of data, per se. The claims fail to recite any novel process that improves upon the data collection steps nor to the general purpose computer device elements relied upon to process the collected data. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ERIC S DEJONG/           Primary Examiner, Art Unit 1631